Citation Nr: 1509819	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for history of herniated nucleus pulpous, L4-L5.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of cold injury of the right upper extremity.

3.  Entitlement to a disability rating in excess of 20 percent for residuals of cold injury of the left upper extremity.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of cold injury of the right lower extremity.

5.  Entitlement to a disability rating in excess of 10 percent for residuals of cold injury of the left lower extremity.

6.  Entitlement to a total disability rating based on individual unemloyability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2005 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in New York, New York and Augusta, Maine.  Jurisdiction of the case lies with the RO in New York, New York.

The Veteran testified at a January 2014 videoconference hearing by the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

During the January 2014 Board hearing, the Veteran raised the issue of entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.  This issue was subsequently adjudicated by the RO in a November 2014 rating decision.  In that rating decision, the RO denied entitlement to service connection for anxiety and reopening the issues of service connection for depression as secondary to service-connected disabilities, and for posttraumatic stress disorder (PTSD).  However, there is no indication in the record that to this date, the Veteran has filed a notice disagreement to the November 2014 rating decision.  Therefore, the issue of service connection for a psychiatric disability is not on appeal before the Board.

The November 2014 rating decision also denied entitlement to a TDIU.  Although, the Veteran has not yet filed a notice of disagreement to the November 2014 rating decision, a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  During the January 2014 Board hearing, the Veteran testified at the January 2014 Board hearing that his service-connected low back and cold injury disabilities prevent him from prolonged standing, walking and sitting and cause severe pain and drowsiness throughout the day due to side effects of pain medications.  As such, despite the lack of a notice of disagreement, in light of Rice, the Board deems that the issue of entitlement to a TDIU is properly before the Board, as listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the January 2014 Board hearing, the Veteran indicated that he is seen for his service-connected back condition every three months, frequently in the emergency room at the VA hospital in Albany, New York.  However, the most recent VA treatment records contained in the claims file are dated November 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file all updated VA treatment records.

Additionally, the Veteran testified during his January 2014 Board hearing that he filed a claim for disability in 2003 and has been in receipt of disability benefits from the Social Security Administration (SSA).  The record only contains a copy of a July 2006 SSA decision.  As the Veteran's SSA records are potentially relevant to his claims on appeal, a request for his Social Security records, including all medical records that were used as the basis for that decision, should be made before a decision on the merits of the Veteran's claims can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In connection with the increased rating claims on appeal, the Veteran indicated in his February 2013 substantive appeal that "several years have passed and all symptoms are worse ..."  The Board realizes that he last underwent VA medical examinations in September 2008 to determine the severity of his service-connected low back and cold injury disabilities.  In light of the Veteran's complaints of worsening symptoms, the Board deems it necessary to provide the Veteran with new examinations for an adequate evaluation of the current condition of his service-connected disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Given the multiple appealed claims for increased ratings that have not yet been adjudicated, the claim for a TDIU is deferred pending completion of the action requested below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

However, the Board observes that the RO obtained an opinion from a physician in October 2014, which states the following:

[The] Veteran's service-connected residuals of cold injury might prevent him from engaging in labor that requires his hands and feet to get cold.  It does NOT prevent him from engaging in ALL employment.  His service-connected residuals of cold injury do not prevent him from securing/engaging in/ or maintaining substantially gainful indoor sedentary employment or another employment in which his hands and feet can stay warm.

The Board finds that the VA medical opinion obtained in October 2014 is not adequate.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311.  The October 2014 opinion does not consider the Veteran's other service-connected disability, and his education, and skills, all of which may additionally impact employability.  In this regard, the Veteran testified during the January 2014 Board hearing that his service-connected low back and cold injury disabilities prevent him from prolonged standing, walking and sitting, cause severe pain, as well as drowsiness throughout the day due to side effects of pain medications.  The record reflects that his past work experience was primarily in fields involving physical labor, such as plant worker, shipping clerk, and plumbing assistant.  

To that effect, a TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a).  Consequently, in order to satisfy VA's duty to assist, the Board finds that on remand, a new VA medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request the Veteran's Social Security disability benefits records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Albany, New York dated from November 2009 to the present.  All records and/or responses received should be associated with the claims file.

3.   Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residuals of cold injury of the upper and lower extremities.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner should describe the anatomical location and severity, specifically, the presence or absence of any arthralgia or joint pain, cold sensitivity, nail abnormalities, locally impaired sensation, numbness, tissue loss, color change, hyperhidrosis, and X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

A clear rationale for all opinions and findings and a discussion of the facts and medical principles involved should be provided.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected history of herniated nucleus pulpous, L4-L5.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

A clear rationale for all opinions and findings and a discussion of the facts and medical principles involved should be provided.

5.  Following completion of the above requested action, forward the Veteran's claims folder to an appropriate VA clinician to obtain a medical opinion regarding the impact of the Veteran's service-connected disabilities on his employability.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.

Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely not (greater than 50 percent probability) that the Veteran's service-connected disabilities, considered in combination, result in functional impairment which renders the Veteran unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.

A complete rationale must be provided for any opinion offered, and with respect to unemployability, the examiner is requested to explain specifically what factors led to the conclusion offered.

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

7.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




